Name: Commission Regulation (EEC) No 2488/87 of 17 August 1987 re-establishing the levying of customs duties on alkaloids of cinchona, falling within subheading 29.42 B of the Common Customs Tariff originating in Indonesia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3924/86 apply
 Type: Regulation
 Subject Matter: tariff policy;  Asia and Oceania
 Date Published: nan

 18 . 8 . 87 Official Journal of the European Communities No L 231 /5 COMMISSION REGULATION (EEC) No 2488/87 of 17 August 1987 re-establishing the levying of customs duties on alkaloids of cinchona, falling within subheading 29.42 B of the Common Customs Tariff originating in Indonesia to which the preferential tariff arrangements set out in Council Regu ­ lation (EEC) No 3924/86 apply reference base in question after being charged there against ; whereas the exchange of information organized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; whereas, therefore, customs duties in respect of the products in question must be re-established against Indonesia, HAS ADOPTED THIS REGULATION : Article 1 As from 21 August 1987, the levying of customs duties suspended pursuant to Regulation (EEC) No 3924/86, shall be re-established on imports into the Community of the following products originating in Indonesia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3924/86 of 16 December 1986 applying generalized tariff prefe ­ rences for 1987 in respect of certain industrial products originating in developing countries ('), and in particular Article 15 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3924/86 duties on the products listed in Annex II origi ­ nating in each of the countries or territories listed in Annex III shall be totally suspended and the products as such shall , as a general rule , be subject to statistical surveillance every three months on the reference base referred to in Article 14 ; Whereas, as provided for in Article 14 of that Regulation , where the increase of preferential imports of these products, originating in one or more beneficiary coun ­ tries , causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established once the Commission has had an appropriate exchange of informa ­ tion with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule , equal to 5 % of the total importations into the Commu ­ nity, originating from third countries in 1984 ; Whereas, in the case of alkaloids of cinchona, falling within subheading 29.42 B of the Common Customs Tariff, the reference base is fixed at 767 000 ECU ; whereas, on 7 August 1987, imports of these products into the Community originating in Indonesia reached the CCT heading No Description 29.42 B Vegetable alkaloids, natural or repro ­ duced by synthesis, and their salts, ethers, esters and other derivatives : Of cinchona Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 August 1987 . For the Commission Manuel MARlN Vice-President (  ) OJ No L 373, 31 . 12 . 1986, p. 1 .